internal_revenue_service department of the treasury number info release date index number washington dc person to contact refer reply to cc psi b1-genin-143010-02 date aug dear we are responding to your letter dated date submitted on behalf of seeking to approval to make an s_corporation_election effective date the information submitted explains that the corporation revoked its s election as of date during the tax_year the corporation obtained new shareholders these new shareholders infused additional capital into the corporation and desire it to be an s_corporation the corporation filed a form_2553 with the was rejected on the grounds that such election must be approved by the commissioner although we are unable to respond to your request as submitted this letter provides useful information relating to your request service_center on date but the election a corporation that revokes its election to be an s_corporation is generally prohibited from making another election to be an s_corporation for five years from the date of the termination without the consent of the commissioner sec_1362 a taxpayer may seek permission from the commissioner to make a new election before the 5-year period expires reg sec_1_1362-5 the fact that more than percent of the stock in the corporation is owned by persons who did not own stock in the corporation at the time of the termination tends to establish that the commissioner should grant consent reg sec_1_1362-5 if this is not the case consent is ordinarily denied unless the corporation shows that the event causing termination was not reasonably in the control of the corporation or the shareholders having a substantial interest in the corporation and was not part of a plan to terminate the election reg sec_1_1362-5 if the corporation were to seek permission to make such an election it would be done by filing a private_letter_ruling request with the national_office as described below the procedures for requesting a private_letter_ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on genin-143010-02 their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc p a p o box ben franklin station washington dc direct to cc psi room pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to handel information technologies inc we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_2002_1
